


Exhibit 10.11B

 

Stock Award

 

Omnicell, Inc.

Grant Notice

 

1201 Charleston Road

 

 

Mountain View, CA 94043

 

 

 

 

 

 

 

Recipient Name

 

Recipient ID:

Recipient Address

 

 

 

 

 

 

You have been granted a Stock Award in Omnicell, Inc. Common Stock as follows:

 

 

Type of Award:

 

Restricted Stock Award (RSA)

 

Grant No.:

 

 

 

Equity Incentive Plan:

 

1999 Equity Incentive Plan

 

Date of Grant:

 

 

 

Total Number of Stock Units:

 

 

 

Fair Market Value per Unit:

 

 

 

Total FMV of Stock Award:

 

 

 

 

Number of Shares

Vesting Date

 

Vesting on Vesting Date

 

 

 

 

 

 

 

 

 

 

Delivery Schedule:  The Company shall deliver on each vesting date one share of
Common Stock for each Stock Award which vests on such date, less any shares to
be withheld pursuant to Section 17 of the Restricted Stock Award Agreement.

 

By your acceptance of this Stock Award Grant, you agree that this award is
granted under and governed by the terms and conditions of this Grant Notice,
Omnicell, Inc.’s 1999 Equity Incentive Plan (as amended from time to time) (the
“Plan”) and by the terms and conditions of the 1999 Equity Incentive Plan
Restricted Stock Award Agreement (the “Award Agreement”) which is attached
hereto.

 

You understand and agree that as of the Date of Grant, this Grant Notice, the
Award Agreement and the Plan set forth the entire understanding between you and
Omnicell, Inc. regarding the Stock Award set forth herein, and the underlying
Common Stock, and supersede all prior oral and written agreements on that
subject.

 

Chief Financial Officer

 

Attachment:   Stock Unit Award Agreement

 

--------------------------------------------------------------------------------

 

OMNICELL, INC.

1999 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), Omnicell, Inc. (the “Company”)
has awarded you (“Participant”) the right to acquire shares of Common Stock from
the Company pursuant to Section 8(a) of the Company’s 1999 Equity Incentive Plan
(the “Plan”) for the number of shares indicated in the Grant Notice
(collectively, the “Award”).  The Award is granted in exchange for past services
rendered by you to the Company or an Affiliate.  In the event additional
consideration is required by law so that the Common Stock acquired under this
Agreement is deemed fully paid and nonassessable, the Board shall determine the
amount and character of such additional consideration to be paid.  Defined terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as set forth in the Plan.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.            ACQUISITION OF SHARES.  By signing the Grant Notice, you hereby
agree to acquire from the Company, and the Company hereby agrees to issue to
you, the aggregate number of shares of Common Stock specified in your Grant
Notice for the consideration set forth in Section 3 and subject to all of the
terms and conditions of the Award and the Plan.  You may not acquire less than
the aggregate number of shares specified in the Grant Notice.

 

2.            CLOSING.  Your acquisition of the shares shall be consummated as
follows:

 

(a)           You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) (the “Closing Date”) along with any consideration, other
than your past services, required to be delivered by you by law on the Closing
Date and such additional documents as the Company may then require.

 

(b)           The Company will direct the transfer agent for the Company to
deliver to the Escrow Agent pursuant to the terms of Section 9 below, the
certificate or certificates evidencing the shares of Common Stock being acquired
by you.  You acknowledge and agree that any such shares may be held in book
entry form directly registered with the transfer agent or in such other form as
the Company may determine.

 

3.            CONSIDERATION.  Unless otherwise required by law, the shares of
Common Stock to be delivered to you on the Closing Date shall be deemed paid, in
whole or in part in exchange for past services rendered to the Company or an
Affiliate in the amounts and to the extent required by law.

 

--------------------------------------------------------------------------------


 

4.            VESTING.  The shares will vest as provided in the Vesting Schedule
set forth in your Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service.  Shares acquired by you that have vested
in accordance with the Vesting Schedule set forth in the Grant Notice and this
Section 4 or any other provision of the Plan are “Vested Shares.”  Shares
acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

 

5.            RIGHT OF REACQUISITION.  The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company.  If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring.  The Reacquisition Right
shall expire when all of the shares have become Vested Shares.

 

6.            CAPITALIZATION CHANGES.  The number of shares of Common Stock
subject to your Award and referenced in your Grant Notice may be adjusted from
time to time for changes in capitalization pursuant to Section 12(a) of the
Plan.

 

7.            CERTAIN CORPORATE TRANSACTIONS.  In the event of a change in
control as provided in Section 12(b) of the Plan, the Reacquisition Right may be
assigned by the Company to the successor of the Company (or such successor’s
parent corporation), if any, in connection with such transaction.  To the extent
the Reacquisition Right remains in effect following such transaction, it shall
apply to the new capital stock or other property received in exchange for the
Common Stock in consummation of the transaction, but only to the extent the
Common Stock was at the time covered by such right.

 

8.            SECURITIES LAW COMPLIANCE.  You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act.  Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

 

9.            ESCROW OF UNVESTED COMMON STOCK.  As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock upon execution of the Reacquisition Right provided
in Section 5, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent

 

2

--------------------------------------------------------------------------------


 

pursuant to the terms of this Agreement and of your Grant Notice, in accordance
with the following Joint Escrow Instructions:

 

(a)           In the event you cease your Continuous Service, the Company shall
pursuant to the Reacquisition Right, automatically reacquire for no
consideration all Unvested Shares, as of the date of such termination, unless
the Company elects to waive such right as to some or all of the Unvested
Shares.  If the Company (or its assignee) elects to waive the Reacquisition
Right, the Company or its assignee will give you and Escrow Agent a written
notice specifying the number of shares of stock not to be reacquired. You and
the Company hereby irrevocably authorize and direct Escrow Agent to close the
transaction contemplated by such notice as soon as practicable following the
date of termination of service in accordance with the terms of this Agreement
and the notice of waiver, if any.

 

(b)           Vested Shares shall be delivered to you upon your request given in
the manner provided in Section 19 for providing notice.

 

(c)           At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.

 

(d)           You irrevocably authorize the Company to deposit with Escrow Agent
the certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement.  You do hereby irrevocably constitute and appoint Escrow
Agent as your attorney-in-fact and agent for the term of this escrow to execute
with respect to such securities and other property all documents of assignment
and/or transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

 

(e)           This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions.

 

(f)            If at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.

 

(g)           Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.

 

(h)           Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees.  Escrow Agent shall not be personally
liable for any act Escrow Agent may do or omit to do hereunder as Escrow Agent
or as attorney-in-fact for you while acting in good faith and any act done or
omitted by

 

3

--------------------------------------------------------------------------------


 

Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.

 

(i)            Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court.  In case Escrow Agent obeys or complies with any such order,
judgment, or decree of any court, Escrow Agent shall not be liable to any of the
parties hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.

 

(j)            Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

 

(k)           Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.

 

(l)            Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party.  In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
for the Company as successor Escrow Agent and you hereby confirm the appointment
of such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.

 

(m)          If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

(n)           It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.

 

(o)           By signing this Agreement below Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 9;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.

 

(p)           Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder.  Escrow Agent may rely
upon the advice of such

 

4

--------------------------------------------------------------------------------


 

counsel, and may pay such counsel reasonable compensation therefor.  The Company
shall be responsible for all fees generated by such legal counsel in connection
with Escrow Agent’s obligations hereunder.

 

(q)           These Joint Escrow Instructions set forth in this Section 9 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents.  It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.

 

10.          EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

11.          IRREVOCABLE POWER OF ATTORNEY.  You constitute and appoint the
Company’s Secretary as attorney-in-fact and agent to transfer said Common Stock
on the books of the Company with full power of substitution in the premises, and
to execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.  This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity.  This power of attorney is limited to the matters specified in this
Agreement.

 

12.          RIGHTS AS STOCKHOLDER.  Subject to the provisions of this
Agreement, you shall have the right to exercise all rights and privileges of a
stockholder of the Company with respect to the shares deposited in the Joint
Escrow.  You shall be deemed to be the holder of the shares for purposes of
receiving any dividends that may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of the shares are Unvested Shares.

 

13.          TRANSFER RESTRICTIONS.  In addition to any other limitation on
transfer created by applicable securities laws, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock while such shares of Common Stock are Unvested Shares or continue
to be held in the Joint Escrow; provided, however, that an interest in such
shares may be transferred pursuant to a qualified domestic relations order as
defined in the Internal Revenue Code of 1986, as amended (the “Code”) or Title I
of the Employee Retirement Income Security Act of 1974, as amended.  After any
Common Stock has been released from the Joint Escrow, you shall not sell,
assign, hypothecate, donate, encumber, or otherwise dispose of any interest in
the Common Stock except in compliance with the provisions herein and applicable
securities laws.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the

 

5

--------------------------------------------------------------------------------


 

event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.

 

14.          NON-TRANSFERABILITY OF THE AWARD.  Your Award (except for Vested
Shares issued pursuant thereto) is not transferable except by will or by the
laws of descent and distribution.  In the event of the termination of your
Continuous Service prior to the Closing Date, the closing contemplated in this
Agreement shall not occur.

 

15.          RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, as determined by the
Company.

 

16.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

 

17.          WITHHOLDING OBLIGATIONS.  At the time your Award is granted, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from any amounts payable to you, or otherwise agree to make adequate
provision in cash for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate, if any,
which arise in connection with your Award.  In the Company’s sole discretion,
the Company may elect, and you hereby authorize the Company, to withhold Vested
Shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to deliver to you any Common Stock.

 

18.          TAX CONSEQUENCES.  You agree to review with your own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement.  You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest).  In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right.  You understand that you may elect to be taxed on
the fair market value of the shares at the time the shares are acquired rather
than when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you acquire the shares pursuant to your Award.  YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF.  You further acknowledge
that you are aware that should you file an election under Section 83(b) of the
Code

 

6

--------------------------------------------------------------------------------


 

and then subsequently forfeit the shares, you will not be able to report as a
loss the value of any shares forfeited and will not get a refund of any of the
tax paid.

 

19.          NOTICES.  Any notice or request required or permitted hereunder
shall be given in writing to each of the other parties hereto and shall be
deemed effectively given on the earlier of (i) the date of personal delivery,
including delivery by express courier, or (ii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

 

COMPANY:

Omnicell, Inc.

 

 

Attn: General Counsel

 

 

1201 Charleston Road

 

 

Mountain View, CA  94043-1337

 

 

 

 

PARTICIPANT:

Your address as on file with the Company

 

 

at the time notice is given

 

 

 

 

ESCROW AGENT:

Omnicell, Inc.

 

 

Attn: Corporate Secretary

 

 

1201 Charleston Road

 

 

Mountain View, CA  94043-1337

 

20.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

21.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7

--------------------------------------------------------------------------------


 

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

22.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

 

23.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

 

24.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.

 

25.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

26.          OTHER DOCUMENTS.  You hereby acknowledge receipt or the right to
receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act.  In addition, you
acknowledge receipt of the Company’s Trading in Securities by Covered Persons
Policy.

 

* * * * *

 

This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.

 

The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.

 

 

 

Escrow Agent

 

8

--------------------------------------------------------------------------------


 

OMNICELL, INC.
1999 EQUITY INCENTIVE PLAN

 

--------------------------------------------------------------------------------
